Citation Nr: 1214915	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back injury, claimed as secondary to service-connected meniscectomy, left knee, degenerative joint disease with laxity.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left hip arthritis, claimed as secondary to service-connected meniscectomy, left knee, degenerative joint disease with laxity. 

3.  Entitlement to service connection for left hip arthritis, claimed as secondary to service-connected meniscectomy, left knee, degenerative joint disease with laxity.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to service connection for back injury and service connection for left hip arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A July 2007 rating decision denied service connection for left hip arthritis.  

2.  The Veteran was notified of the July 2007 and of his appellate rights but did not perfect an appeal of the July 2007 rating decision.   

3.   In October 2008, the Veteran sought to reopen his claim for service connection for left hip arthritis.  

4.  The evidence submitted since the July 2007 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for left hip arthritis.  


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left hip arthritis.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2011). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32  (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the United States Court of Appeals for Veterans Claims (Court) specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction. Id.  

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10. 

A May 2007 letter provided the Veteran with notice of the evidence required to substantiate his claim for service connection for a back injury.  A November 2009 letter provided notice of the evidence required to reopen the claim for service connection for a left hip condition.  This letter advised the Veteran of the evidence found lacking in the prior denial of service connection for a left hip condition.  The May 2007 and November 2009 letters informed the Veteran what evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining. These letters also explained how disability ratings and effective dates are determined. 

Regarding the duty to assist, the RO obtained the pertinent evidence, including service treatment records and relevant post-service medical records. 

Regarding the duty to assist, the RO made reasonable efforts to assist the Veteran with the development of the claim to reopen for service connection for a left hip disability.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran, as the claim is being reopened in this decision.  The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

The RO denied service connection for left hip arthritis in a rating decisions dated in July 2007.  The July 2007 found that there was no evidence showing that left hip arthritis with painful and limited motion was related to service-connected residuals, meniscectomy, left knee, degenerative joint disease with laxity.  

The RO provided the Veteran with notice of the July 2007 rating decision and his appellate rights.  The Veteran did not submit a timely notice of disagreement.  The July 2007 rating decision is therefore final.  38 U.S.C.A § 7105(c) (West 2002).

The evidence at the time of the July 2007 rating decision included service treatment records, private treatment records dated from 1992 to 1994, employment information from AMB and the city of Spokane, treatment records from 1st Care Med Center, dated from 1990 to 1999, an MRI dated in 2006, a report of VA examination dated in February 2007, VA treatment records dated in 2007, and written statements from the Veteran.  

In December 2008, the Veteran submitted a claim to reopen for service connection for left hip arthritis.  In an April 2009 rating decision, the RO denied the claim to reopen.  The RO determined that the evidence did not show a relationship between left hip arthritis and service-connected residuals of meniscectomy, left knee.  A May 2009 letter advised the Veteran of the rating decision and his appellate rights.   

A report of contact dated in October 2009, within the one-year appeal period, indicated that the Veteran requested to reopen his claim for service-connection for a left hip injury secondary to left knee injury.  Subsequently, in April 2010, the Veteran submitted private treatment records.    

Generally, a claim which has been denied in a decision of the Board may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. 
§ 7104(b).  However, under 38 U.S.C.A.§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108  (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board notes that the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010) changed the analysis of a claim to reopen by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Importantly, the Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).
In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In this case, the April 2009 rating decision did not become final because the Veteran submitted new and material evidence within one year of the date of the mailing of the RO decision.  Thus, in the discussion of the claim to reopen, the Board will consider all of the evidence submitted since the July 2007 rating decision.  

The evidence received since the July 2007 rating decision includes the Veteran's statements and records from Northwest Orthopedic Specialists, dated in April 2010.

In the newly submitted written statements, the Veteran contends that jumping and running on his injured left leg caused damage to his left hip.  

VA medical records submitted since the July 2007 rating decision reflect treatment of left knee and left hip pain.  Private medical records from Northwest Orthopedic Associates, dated in April 2010 indicate that the Veteran was seen for evaluation of left hip pain.  The records noted, "[The Veteran] obviously has a significant limp, as well, shortening stance phase, and leaning to the left side."

The Board finds that new and material evidence has been received to reopen the claim for service connection for left hip arthritis.  The newly submitted evidence reflects treatment for hip pain, and  the medical records dated in April 2010 noted that the Veteran had a significant limp.  The medical records submitted in April 2010 relate to an unestablished fact necessary to substantiate the claim, specifically to whether a left hip disability is related to the service-connected left knee disability.  Accordingly, new and material evidence having been received, the claim for service connection for a left hip disability is reopened.  





ORDER

New and material evidence having been received, the claim for service connection for a left hip disability is reopened.  To this extent only, the claim is allowed.  


REMAND

Additional development is necessary.

A review of the record indicates that the Veteran has not been afforded a VA examination.  The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, the Veteran is service connected for residuals, meniscectomy, left knee degenerative joint disease with laxity.  The Veteran contends that his back and left hip disabilities are related to the left knee disability.  

Current medical records reflect diagnoses of left hip osteoarthritis and lumbar strain.  Private medical records dated in April 2010 noted a significant limp, shortening stance phase and leaning to the left side.  

The Veteran has not been afforded a VA examination.  The Board finds that a VA examination is warranted in order to determine whether the claimed back and left hip disabilities are related to service.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his back and his left hip.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

2.  The examiner should diagnose any current back disability.  The examiner should provide an opinion regarding the following:

a.  Is a current back disability at least as likely as not (50 percent or greater likelihood) proximately due to, or the result of, service-connected residuals, meniscectomy, left knee?  The examiner should provide a detailed rationale for the opinion.

b.  Is a current back disability aggravated by service-connected residuals, meniscectomy, left knee?  The examiner should provide a detailed rationale for the opinion.  

If the examiner is unable to provide the opinion without resorting to speculation (without any degree of medical certainty), then the examiner should discuss why a response is not reasonably possible or feasible.

3.  The examiner should diagnose any current left hip disability.  The examiner should provide an opinion regarding the following:

a.  Is a current left hip disability at least as likely as not (50 percent or greater likelihood) proximately due to, or the result of, service-connected residuals, meniscectomy, left knee?  The examiner should provide a detailed rationale for the opinion.

b.   Is a current left hip disability aggravated by service-connected residuals, meniscectomy, left knee?  The examiner should provide a detailed rationale for the opinion.   

If the examiner is unable to provide the opinion without resorting to speculation (without any degree of medical certainty), then the examiner should discuss why a response is not reasonably possible or feasible.

4.  Following the requested development, the Veteran's claims should be readjudicated based upon all of the evidence of record. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and should have an applicable opportunity to respond.  The case should then be returned to the Board.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


